DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 01/12/2022 is/are being considered by the examiner.
Claims 1, 3-4, 6-8, 10, 13-15, 17-20 are pending:
Claims 2, 5, 9, 11-12, 16 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered. 
The objection to claim 3 is withdrawn due to amendment.
The duplicate claim warning for claims 3 and 14 as duplicates of claim 1 and 13 respectively is maintained.

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections by Bucher (US 2007/0154315) in view of Keller (US 10,493,411) have been fully considered and are persuasive.  The 35 USC 103 art rejections of record has been withdrawn. 


Claim Interpretation - Language
The claims use the term “edge”, and in particular in the context of “side edge”, in multiple locations within the claim language. In light of the specification, the office will read the term “edge” not in a strict mathematical sense, but rather in the sense of referencing a region of the ceiling fan blade. The concept of a “leading edge” is not limited to strictly a single interface between two planes, but rather as how one of ordinary skill in the art would reference the general region of the blade that would contact fluid during use/rotation of the blade.


Examination Note
	For the clarity of the record; it appears that the angle/surface numbering convention in the specification/drawings are ordered right-to-left, see Fig3 for example, however the claims use a numbering convention that is ordered left-to-right. The instant issue decreases the clarity of the instant application’s disclosure.


Claim Objections
Applicant is advised that should claim 1, 13 be found allowable, claim 3, 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-4, 6-8, 10, 13-15, 17-20, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucher (US 2007/0154315).
Claim 1
Bucher discloses:
“A blade (Fig1/6, blades 14/30) for a ceiling fan with a motor for driving the blade (functional language. Abstract; Claim 1), the blade comprising: 
an outer surface including a top surface (upper 30U), a transition area (transition 42), a side edge (edges 32/34), and a bottom surface (lower 30L), the outer surface extending between a root and a tip in a span-wise direction (best seen Fig1/8), and the outer surface extending from a first side to a second side in a chord-wise direction (best seen Fig6); 
wherein the transition area spaces the top surface from the side edge (best seen Fig6), and the transition area further includes 
a planar first chamfered surface extending along the first side of the blade (Fig6, planar transition 42; Para34) and 
…”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Bucher embodiment of Fig6 is silent to a second and third planar chamfered surface within the transition area 42.
Bucher further discloses (Para15) that thin-edge fan blades result in high efficiency.
Since applicant has not disclosed that having additional planar chamfered surfaces solves any stated problem or is for any particular purpose above improving blade efficiency, and it appears the blade profile of Bucher would perform equally well with two or more chamfers.
It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade profile of Bucher to have an additional second and third planar chamfered surface for the purpose of blade efficiency.
Claim 3
The modified arrangement of Bucher discloses: “The blade of claim 1 wherein the first chamfered surface, the second chamfered surface, and the third chamfered surface form part of a plurality of chamfered surfaces defining the transition area (limitation is within the scope of the combination as discussed in claim 1).”
Claim 4
The modified arrangement of Bucher discloses: “The blade of claim 1 wherein the second chamfered surface is offset from the first chamfered surface by a first angle, and the second chamfered surface is offset from the third chamfered surface by a second angle, wherein both the first angle and the second angle are obtuse, relative to an interior of the outer surface of the blade (limitation is within the scope of the combination as discussed in claim 1, as the additional chamfers are applied to ‘outside’ corners).”
Claim 6
The modified arrangement of Bucher discloses the arrangement of claim 4.
The modified arrangement of Bucher is silent to a particular angle values of the first and second angles.
In order to practice the disclosure of the modified arrangement of Bucher there is an inherent design need for one of ordinary skill in the art to select a relative angle between two adjacent chamfered surfaces, as the absence of such an angle would inherently result in merely a continuation of the first chamfered surface. There are only two identified, predictable solutions that one of ordinary skill would pursue when selecting a value for the relative angle between two chamfered surfaces modified arrangement of Bucher: 1) angles of equal value, and 2) angles of not equal value. These two options are well within the technical grasp of one of ordinary skill in the art, and both options would lead to anticipated success of forming two adjacent chamfered surfaces, as opposed to a single continuous chamfered surface. See MPEP 2144.05.II.B.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select equal values for the first and second angles, as both equal and not equal angle values are both obvious for one of ordinary skill in the art to try and such a selection is required in order to practice the disclosure of the modified arrangement of Bucher.
Claim 7
The modified arrangement of Bucher discloses: “The blade of claim 4 further comprising a third angle defined by the offset between the third chamfered surface and the top surface (limitation is within the scope of the combination as discussed in claim 1), …”
The modified arrangement of Bucher is silent to a particular angle values of the second and third angles.
In order to practice the disclosure of the modified arrangement of Bucher there is an inherent design need for one of ordinary skill in the art to select a relative angle between two adjacent chamfered surfaces, as the absence of such an angle would inherently result in merely a continuation of the first chamfered surface. There are only two identified, predictable solutions that one of ordinary skill would pursue when selecting a value for the relative angle between two chamfered surfaces modified arrangement of Bucher: 1) angles of equal value, and 2) angles of not equal value. These two options are well within the technical grasp of one of ordinary skill in the art, and both options would lead to anticipated success of forming two adjacent chamfered surfaces, as opposed to a single continuous chamfered surface. See MPEP 2144.05.II.B.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select not equal values for the second and third angles, as both equal and not equal angle values are both obvious for one of ordinary skill in the art to try and such a selection is required in order to practice the disclosure of the modified arrangement of Bucher.
Claim 8
The modified arrangement of Bucher discloses: “The blade of claim 4 wherein the third angle is an obtuse angle and the second angle is an obtuse angle (limitation is within the scope of the combination as discussed in claim 1, as the additional chamfers are applied to ‘outside’ corners).”
Claim 10
The modified arrangement of Bucher discloses: “The blade of claim 1 wherein the bottom surface includes a curved transition to the first side and the second side (Bucher: Fig6; Para6/7 all edges are curved due to the manufacturing process).”
Claim 13
The modified arrangement of Bucher discloses: 
“A blade (Bucher: Fig1/6, blades 14/30) for a ceiling fan, the blade extending between a first side edge and a second side edge defining a chordwise direction (Bucher: best seen Fig6, span direction between leading/trailing edges 32/34), the blade comprising: 
a flat upper surface (Bucher: upper 30U); 
a flat lower surface opposite from the flat upper surface (Bucher: lower 30L); 
a transition area at least partially defining the flat upper surface (the three chamfered surfaces of transition region 42, per the combination as discussed in claim 1), the transition area comprising: 
a first chamfered surface (limitation is within the scope of the combination as discussed in claim 1),
a second chamfered surface extending along and meeting the first chamfered surface (limitation is within the scope of the combination as discussed in claim 1), and wherein the first chamfered surface and the second chamfered surface meet at a convex angle (limitation is within the scope of the combination as discussed in claim 1, as the additional chamfers are applied to ‘outside’ corners).”
Claim 14
The modified arrangement of Bucher discloses: “The blade of claim 13 wherein the first chamfered surface and the second chamfered surface are offset from one another at the convex angle (limitation is within the scope of the combination as discussed in claim 1, as the additional chamfers are applied to ‘outside’ corners).”
Claim 15
The modified arrangement of Bucher discloses: “The blade of claim 14 wherein the second convex angle is an acute obtuse angle (limitation is within the scope of the combination as discussed in claim 1, as the additional chamfers are applied to ‘outside’ corners).”
Claim 17
The modified arrangement of Bucher discloses: “The blade of claim 13 wherein the third chamfered surface is arranged along and offset from the second chamfered surface by a second angle (limitation is within the scope of the combination as discussed in claim 1).”
Claim 18
The modified arrangement of Bucher discloses the arrangement of claim 17.
The modified arrangement of Bucher is silent to a particular angle values of the second and convex angles.
In order to practice the disclosure of the modified arrangement of Bucher there is an inherent design need for one of ordinary skill in the art to select a relative angle between two adjacent chamfered surfaces, as the absence of such an angle would inherently result in merely a continuation of the first chamfered surface. There are only two identified, predictable solutions that one of ordinary skill would pursue when selecting a value for the relative angle between two chamfered surfaces modified arrangement of Bucher: 1) angles of equal value, and 2) angles of not equal value. These two options are well within the technical grasp of one of ordinary skill in the art, and both options would lead to anticipated success of forming two adjacent chamfered surfaces, as opposed to a single continuous chamfered surface. See MPEP 2144.05.II.B.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select not equal values for the second and convex angles, as both equal and not equal angle values are both obvious for one of ordinary skill in the art to try and such a selection is required in order to practice the disclosure of the modified arrangement of Bucher.
Claim 19
The modified arrangement of Bucher discloses: “The blade of claim 18 wherein the side edge includes a planar portion (Bucher: Fig6, side edges 32/34), and the side edge transitions to the bottom surface at a curved transition (Bucher: Fig6; Para6/7 all edges are curved due to the manufacturing process).”
Claim 20
The modified arrangement of Bucher discloses: “The blade of claim 13 wherein the first chamfered surface, the second chamfered surface, and the third chamfered surface are part of a plurality of chamfered surfaces provided between the flat upper surface and the side edge forming the transition area (limitation is within the scope of the combination as discussed in claim 1).”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.H./Examiner, Art Unit 3745                      

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745